Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/02/2021 in which claims 1, 10 were amended and claims 2 and 6 were canceled has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-12, 14-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. 2018/0059938) in view of Lee et al. (US Pub. 2015/0243355).
Regarding claim 1, Fig. 1 of Kang discloses a semiconductor memory device comprising: 
a memory cell array [4318 in Fig. 8] including one or more memory cells [110] each coupled between a wordline [WL] and a bitline [BL]; 
a sense amplifier [150] configured to amplify a voltage of a global wordline [GWL] during a read operation [as discloses in paragraph 0032 (last 3 sentences), during 
a wordline decoder [since a decoding signal WLS is disclosed, a wordline decoder is inherent, or at least obvious to control wordline selection] including a plurality of wordline switches [130] coupling the wordline [WL] and the global wordline [GWL]; and 
a control circuit [4110 in Fig. 6] configured to control the wordline decoder and the sense amplifier, 
wherein the plurality of wordline switches include: 
a global wordline switch [130] coupling the local wordline [WL] and the global wordline [GWL], and 
wherein the control circuit generates a global wordline control signal [WLS] to couple or decouple the local wordline [WL] and the global wordline [GWL] and generates a first control signal [WLS] to transfer the voltage of the global wordline [GWL] to the sense amplifier [150], a voltage of the local wordline [WL] being adjusted according to a state of a memory cell selected among the memory cells during the read operation [as discloses in paragraph 0032, signal on wordline is applied to the sense amplifier during reading operation. Also, as shows in Fig. 1, GBL is connected to WL when CSL is active to turn on 120. As shows in Fig. 4, signal on GBL is adjusted base on high or low resistance state of the memory. Therefore, voltage on WL is also adjusted according to a state of a memory cell].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee’s local wordline switch to the teachings of Kang’s memory having local wordline and global wordline switches such that Kang memory device can operate to block signal from local wordline to the wordline. 

    PNG
    media_image1.png
    655
    250
    media_image1.png
    Greyscale


Regarding claim 4, Fig. 1 of Kang discloses a bitline driver [140] configured to drive a global bitline [GBL]; and a bitline decoder including a plurality of bitline switches [120] coupling the global bitline [GBL] and the bitline [BL].
Kang does not specifically shows the plurality of bitline switches includes: a local bitline switch coupling the bitline to a local bitline; and a global bitline switch coupling the local bitline to the global bitline. However, Fig. 5 of Lee discloses a local bitline switch [M2] coupling the bitline [LBL] to a local bitline [GBL]; and a global bitline switch [M1] coupling the local bitline [GBL] to the global bitline [GBL2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee’s local bitline switch to the teachings of Kang’s memory having local and global bit line switch such that Kang memory device can operate to block signal from local bitline to the bitline. 
Regarding claim 7, Fig. 1 of Kang discloses wherein the control circuit is further configured to control the bitline driver and to turn on the global bit line switch [120], and the global wordline switch [130] to set each of a voltage of the global bitline [GBL] and the voltage of the local wordline [WL] to a specific level.
Kang does not specifically disclose the local bitline switch and the local wordline switch. However, Fig. 5 of Lee discloses the local bitline switch [M2] and the local wordline switch [M3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee’s local bitline switch and local wordline switch to the teachings of Kang’s memory having local and global bit 
Regarding claim 8, Fig. 1 of Kang discloses wherein the control circuit is further configured to adjust the voltage of the local wordline [WL] by changing on- resistance of the local wordline switch [130] using the local wordline control signal [WLS, by turning switch 130 on, voltage on WL is changed base on voltage on GWL].
Regarding claim 9, Fig. 1 of Kang discloses wherein the control circuit turns off the global wordline switch [130] and increases the voltage of the global bitline [voltage on GWL is higher because it is disconnected with a lower WL voltage].
Regarding claim 10, Fig. 3 of Kang discloses wherein wherein the sense amplifier includes: a signal input circuit [344 and 310] configured to couple the global wordline [GWL is connected  to GBL] to a signal output node [SO] according to the first control signal [SAEN]; and Reply to Office Action of June 1, 2020Client Ref. No.: 20190121.001a signal amplification circuit [343] including a signal input node coupled with the signal output node [SO] and configured to output an amplified signal [SAOUT] in response to a signal at the signal input node.
Regarding claim 11, Fig. 3 of Kang discloses wherein the signal input circuit further comprises a precharge switch [313] configured to precharge [precharge to WPPWT] the signal output node [SO].
Regarding claim 12, Fig. 3 of Kang discloses wherein the signal input circuit comprises: a precharge switch [311 and 330 or 313 and 330] configured to precharge the global wordline [GWL, which is connected to GBL, see Fig. 1]; and a signal output switch [342] configured to couple the global wordline switch [through GBL, BL, and WL] and the signal output node [SO].
Regarding claim 14, Fig. 3 of Kang discloses wherein the sense amplifier further comprises a reference signal input circuit including a reference voltage output switch [322] providing a reference voltage [VREAD] to a reference signal output node according to a second control signal [324], and wherein the signal amplification circuit includes a reference signal input node coupled with the reference signal output node and outputs the amplified signal according to a voltage difference between the signal input node [signal from 344] and the reference signal input node [VREAD].
Regarding claim 15, Fig. 3 of Kang discloses wherein the reference signal input circuit further includes a precharge switch [321] precharging the reference signal output node [precharge to WPPWT].
Regarding claim 17, Fig. 3 of Kang discloses wherein the signal amplification circuit [343] includes a first inverter and a second inverter [clearly shows in 343] functioning as a latch, the first and second inverters being coupled between the signal input node [SOUT] and a reference signal input node [SO].
Regarding claim 18, Fig. 3 of Kang discloses wherein the signal amplification circuit further includes an initialization switch [341] coupling the signal input node and the reference signal input node.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. 2018/0059938) in view of Lee et al. (US Pub. 2015/0243355) and further in view of Iyer et al. (US Pat. 9,025,386).
Regarding claims 3 and 5, Kang in view of Lee discloses all claimed invention, but does not specifically disclose wherein the wordline decoder further comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lyer’s decoder to the teachings of Kang’s memory having decoders such that Kang memory device can operate to discharge word line and bit line for a purpose reducing leakage current. 


Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. 2018/0059938) in view of Lee et al. (US Pub. 2015/0243355) and further in view of Tran et al. (US Pub. 2017/0345509).
Regarding claims 13 and 16, Kang in view of Lee disclosed all claimed invention, but does not specifically disclose a capacitor coupled with the signal output switch at a common node and wherein the sense amplifier further comprises a first coupling capacitor coupling the signal output node and the signal input node and a second coupling capacitor coupling the reference signal output node and the reference signal input node. However, Fig. 11 of Tran discloses a capacitor [1160] coupled with the signal output [Vout] switch at a common node [OP] and wherein the sense amplifier further comprises a first coupling capacitor [1123] coupling the signal output node [OP] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tran’s coupling capacitor to the teachings of Kang’s sense amplifier such that Kang memory device can operate to offset voltage of the sense amplifier [paragraph 0044].
Regarding claim 20, Kang in view of Lee discloses all claimed invention, but does not specifically discloses wherein the signal amplification circuit further comprises: a third inverter inverting a signal at the reference signal input node; and a fourth inverter inverting a signal at the signal input node. However, Fig. 11 of Tran discloses wherein the signal amplification circuit further comprises: a third inverter [combination of 1272 and 1274] inverting a signal at the reference signal input node [OP]; and a fourth inverter [combination of 1271 and 1273] inverting a signal at the signal input node [ON].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tran’s sense amplifier to the teachings of Kang’s sense amplifier such that Kang memory device can operate to offset voltage of the sense amplifier [paragraph 0044].


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, the prior art does not teach or suggest either alone or in combination: a first switch coupling an input node and an output node of the first inverter; a second switch coupling an input node and an output node of the second inverter; a third switch coupling the output node of the first inverter and the signal input node; and a fourth switch coupling the output node of the second inverter and the reference signal input node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825